Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered August 21, 1984, convicting him of robbery in the first degree, assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought the suppression of identification testimony.
Judgment affirmed.
That branch of the defendant’s omnibus motion which sought to suppress identification testimony was properly denied since the complainant pointed out the fleeing defendant to police officers as one of the men who had just robbed and assaulted him with a gun. That spontaneous identification of the defendant and his pursuit by an officer who never lost sight of him obviated any risk of a mistaken identification (see, People v Simmons, 114 AD2d 476).
We have examined the defendant’s other contentions and find them to be either unpreserved (see, CPL 470.05 [2]) or without merit. We are not persuaded that his sentence was excessive. Weinstein, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.